Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 1 of 15

EXHIBIT I

xCaSe 1: 19- -c\/- 00689- NRB Document 35- 9 Filed 04/22/19 Page 2 of 15

VUZ| 4 Press Release

Vuzix Enters into Deve|opment Agreement with Toshiba for a
Customized Smart G|asses Device

Vuzix expects volume production to commence in Q4 of 2017

ROCHESTER, NY, February 24, 2017 - Vuzix® Corporation (NASDAQ: VUZ|), ("Vuzix" or the
"Company"), a leading supplier of Smart G|asses, Augmented Rea|ity (AR) and Virtual Rea|ity (VR)
technologies and products for the consumer and enterprise markets, is pleased to announce that the
Company has signed an agreement to build a customized pair of smart glasses, for Toshiba C|ient
So|utions Co. Ltd. (Toshiba), a wholly owned subsidiary of Toshiba Corporation. Based in Tokyo,
Toshiba Corporation is a world leader and innovator in pioneering high technology, a diversified
manufacturer and marketer of advanced electronic and electrical products covering consumer,
enterprise, industrial and infrastructure markets. Toshiba Corporation is one of the largest
electronics and technology companies in the wor|d.

Under the terms of this agreement, Vuzix and Toshiba have embarked on a rapid development
program with milestone payments totaling over one million US dollars. With development efforts
well under way, Toshiba, subject to a final manufacturing agreement, expects to place additional
purchase orders from Vuzix for production deliveries in the 4th quarter of 2017. Further details on
the new smart glasses product will be released soon after public marketing of the product
commences.

"'We are excited to enter into this partnership with Toshiba and believe it represents a strong vote
of confidence in our capabilities and recognition of our leading position within the wearable
technology space," said Paul Travers, President and Chief Executive Officer at Vuzix. ”Additiona||y,
the agreement demonstrates how we are leveraging and partnering our industry leading technology
with top tier global partners. We trust that this will be the first of many ongoing collaborations
between the firms."

”We have selected Vuzix as our new smart glasses development and manufacturing partner because
we are very impressed with Vuzix’ current line of smart glasses and other technology that the
Company has in development We believe that Toshiba can leapfrog other wearable technology
products with Vuzix' support and look forward to a very successful collaboration between the
companies," said Car| Pinto, vice president of marketing and product development for Toshiba C|ient
Solutions Division, Toshiba America information Systems, |nc.

About Vuzix Corporation

Vuzix is a leading supplier of Smart-G|asses, Augmented Rea|ity (AR) and Virtua| Rea|ity (VR)
technologies and products for the consumer and enterprise markets. The Company's products
include personal display and wearable computing devices that offer users a portable high quality
viewing experience, provide solutions for mobility, wearable displays and virtual and augmented
reality. Vuzix holds 49 patents and 43 additional patents pending and numerous |P licenses in the
Video Eyewear fie|d. The Company has won Consumer E|ectronics Show (or CES) awards for
innovation for the years 2005 to 2017 and several wireless technology innovation awards among
others. Founded in 1997, Vuzix ls a public company (NASDAQ: VUZ|) with offices in Rochester, NY;

n\ \C»-\»-»-I |ll/. -`-u~l TAI, la l».»-\»~

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 3 of 15

VUZ|X Press Release

\»‘/ ' (.'

\.¢‘»

».!‘.1‘ t'i£.t;!i`?

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forward-looking statements" within the
meaning of the Securities Litigation Reform Act of 1995 and applicable Canadian securities laws.
Forward looking statements contained in this release relate to the new development project with
Toshiba, its success and the potential of ultimate volume production, and among other things, the
Company's leadership in the Video Eyewear, VR and AR display industry. They are generally identified
by words such as "believes," "may," "expects," "anticipates," "should" and similar expressions.
Readers should not place undue reliance on such forward-looking statements, which are based upon
the Company's beliefs and assumptions as of the date of this release, The Company's actual results
could differ materially due to risk factors and other items described in more detail in the "Risk
Factors" section ofthe Company's Annua| Reports and I\/|D&A filed with the United States Securities
and Exchange Commission and applicable Canadian securities regulators (copies of which may be
obtained at www.sedar.com or www.sec.gov). Subsequent events and developments may cause
these forward-looking statements to change. The Company specifically disclaims any obligation or
intention to update or revise these forward-looking statements as a result of changed events or
circumstances that occur after the date of this release, except as required by applicable law.

For further information:
IV|edia and investor Relations Contact:

|\/|att l\/largolis, Director of Corporate Communications and |nvestor Relations, Vuzix Corporation
matt margolis@vuzix.com Tel: (585) 359-5952

Andrew Haag, |\/lanaging Partner, |RTH Communications
vuzi@irthcommunications.com Tel: (866) 976-4784

For further sales, and product information, please visit:

North America:
http://www.vuzix.com/contact/

Europe/UK:
https://www.\/uzix.eu/contact/

Asia:
http://www.vuzix.ip/contact.html

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 4 of 15

yUZlX“'£‘ Press Release

§ e ‘.'.' th c if xi t u r r-

Vuzix Signs 3 Year Supply Agreement With Toshiba for Custo'm
M300 Smart Glasses Solution

ROCHESTER, NY, December 7, 2017 - VuzixQ Corporation (NASDAQ: M], ("Vuzix" or, the "Company"),
a leading supplier of Smart Glasses and Augmented Reality (AR] technologies and products for the consumer
and enterprise markets, is pleased to announce that Vuzix entered into a Supply Agreement With Toshiba
Information Equipment [Hangzhou] Co., Ltd. ["Toshiba"]. The supply agreement set forth the general terms
and conditions, including With respect to product quality, product changes, minimum order quantities and
deliveries, and pricing pursuant to Which the Company Will sell to Toshiba and its affiliates the Company's
smart glasses product that Was developed pursuant to a development agreement between the Company and
a Toshiba affiliate announced in February 2017. Any such sales Will be made pursuant to purchase orders

which Toshiba may submit in its discretion.

Pursuant to the supply agreement, the Company agreed to sell such product exclusively to Toshiba for a
period of up to 12 months, subject to Toshiba's submitting a minimum of $5,000,000 ofpurchase orders. The
product will be co-branded as a Toshiba product, powered by Vuzix and is expected to be sold on a global
basis by Toshiba by their Toshiba Client Solutions group, which Will bundle the smart glasses unit with a
specially designed mobile edge computing system that they principally developed for this program. The
supply agreement has a three year term, subject to earlier termination under certain conditions set forth
therein. The Company expects production under the supply agreement to commence in the first quarter of
2018.

"'We are excited to expand our partnership With Toshiba into the volume manufacturing phase and believe
that you Will see this relationship transform even further as we continue to lead the Way in smart glasses and
Augmented Reality products," said Paul Travers, President and Chief Executive Officer at Vuzix. “Additionally,
this agreement is one more step that demonstrates how Vuzix is leveraging and partnering our industry
leading technology With top tier global partners. We trust that this Will be the first of many ongoing
collaborations to be announced."

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Glasses and Augmented Reality (AR) technologies and products for the
consumer and enterprise markets. The Company's products include personal display and wearable
computing devices that offer users a portable high-quality viewing experience, provide solutions for mobility,
Wearable displays and virtual and augmented reality. Vuzix holds 59 patents and 42 additional patents
pending and numerous IP licenses in the Video Eyewear field. The Company has Won Consumer Electronics
Show (or CES] awards for innovation for the years 2005 to 2018 and several Wireless technology innovation
awards among others. Founded in 1997, Vuzix is a public company (NASDAQ: VUZI) with offices in Rochester,
NY, Oxford, UK and Tokyo, ]apan.

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 5 of 15

VUZIX"; Press Release

"t" i c vs th o F n t u r c

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forward-lool<ing statements" Within the meaning of
the Securities Litigation Reform Act of 1995 and applicable Canadian securities laWs. Forward looking
statements contained in this release relate to the Toshiba M300 product and the level of business that Vuzix
expects under the Supply Agreement in its first 12 months and among other things the Company's leadership
in the Video Eyewear and AR display industry. They are generally identified by words such as "believes,"
"may," "expects," "anticipates," "should" and similar expressions. Readers should not place undue reliance
on such forward-looking statements, which are based upon the Company's beliefs and assumptions as of the
date of this release. The Company's actual results could differ materially due to risk factors and other items
described in more detail in the "Risk Factors" section of the Company's Annual Reports and MD&A filed with
the United States Securities and Exchange Commission and applicable Canadian securities regulators (copies
of Which may be obtained at www.sedar.com or www.sec.gov). Subsequent events and developments may
cause these forward-looking statements to change. The Company specifically disclaims any obligation or
intention to update or revise these forward-looking statements as a result of changed events or
circumstances that occur after the date of this release, except as required by applicable law.

Media and Investor Relations Contact:

Matt Margolis, Director of Corporate Communications and Investor Relations, Vuzix Corporation
matt_margolis@vuzix.com Tel: (585) 359-5952

Andrew Haag, l\/lanaging Partner, IRTH Communications
vuzi@irthcommunications.com Tel: (866) 976-4784

Vuzix Corporation. 25 Hendrix Road, Suite A, West Henrietta, NY 14586 USA,
lnvestor Information - IR@vuzix.com www.vuzix.com

For further sales, and product information, please visit:

North America:
http:[[www.vuzix.com/contact/

Europe/UK:
https:j/www.vuzix.eu/contact/

Asia:
http://www.vuzix.jp/contact.html

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 6 of 15

VUZiX"' Press Release

V : t'\.~,' fn o :' 11 a u rif

Vuzix Begins lVlass Production of the World's
First Windows-based Smart G|asses for Toshiba

ROCHESTER, NY, March 12, 2018 - Vuzix® Corporation [NASDAQ: M], ("Vuzix" or, the "Company"), a
leading supplier of Smart Glasses and Augmented Reality (AR) technologies and products for the consumer
and enterprise markets, is pleased to announce that the company has begun mass production of the world's
first Windows-based smart glasses. First production shipments are expected to be delivered Within

approximately 30 days.

Vuzix entered into a development agreement with Toshiba in February 2017 to create a customized Window-
based USB-C Type C AR smart glasses for Toshiba, which is a derivative product of the Vuzix M300 Smart
Glasses. Over the past year the team at Vuzix created an entirely new Vuzix product for Toshiba, has delivered
hundreds of engineering and development units and has begun volume manufacturing for Toshiba to fulfil
the initial purchase order received by Toshiba as part of 3-year supply agreement, that has an expected
minimum of $5,000,000 in purchases in the first 12 months, and which Was previously announced by Vuzix
in December 2017.

The co-branded Toshiba/Vuzix dynaEdge AR100 smart glasses "Powered by Vuzix" connect directly to
Toshiba's dynaEdge DE 100 Mobile Mini PC Which can be belt-Worn with a USB Type-C TM cable. The
dynaEdge smart glass solution comes equipped with Vision DE Suite, a Windows 10 based remote support
application developed specifically for the DE100. Workers and technicians can communicate With each
other via text messages, video, audio and still images. The dynaEdge smart glass solution enable users run
Windows applications to broWse PDFs, movies and photos as Well as the ability to shoot photos and movies
with sound. Additionally, the Vision DE Suite from Toshiba also comes equipped With Microsoft's Skype for
Business. For further details please see Toshiba's press release on their new product heg.

"Over the past year the team at Vuzix has done a remarkable job at executing against an aggressive project
timeline for Toshiba to bring to market the World's first Windows-based smart glasses. In just over a year
we have successfully gone from design on a paper napkin to commencing volume production Our shift into
high volume manufacturing and deliveries of our Vuzix co-branded AR smart glasses product for Toshiba
represents a strong vote of confidence in our capabilities and recognition of our leadership position within
the Wearable technology space," said Paul Travers, President and Chief Executive Officer at Vuzix.

"Vuzix' ability to develop and manufacture a new class of smart glasses for Toshiba within an aggressive set
of timelines was remarkable We are also very impressed with Vuzix' line of smart glasses and other
technology that the Company has in development and look forward to continued collaboration between the
companies," said Carl Pinto, vice president of marketing and product development for Toshiba Client

Solutions Division, Toshiba America lnformation Systems, Inc.

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 7 of 15

VU'Z::‘|_X‘ Press Release

\ v *'. vv>'
\./ l 0 »'¢' \ il n i l,'

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Glasses and Augmented Reality (AR] technologies and products for the
consumer and enterprise markets. The Company's products include personal display and Wearable
computing devices that offer users a portable high-quality viewing experience, provide solutions for mobility,
Wearable displays and augmented reality. Vuzix holds 66 patents and 43 additional patents pending and
numerous IP licenses in the Video Eyewear field. The Company has won Consumer Electronics Show (or CES)
awards for innovation for the years 2005 to 2018 and several Wireless technology innovation awards among
others. Founded in 1997, Vuzix is a public company (NASDAQ: VUZI) with offices in Rochester, NY, Oxford,
UK and Tokyo, ]apan.

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forward-looking statements" within the meaning of
the Securities Litigation Reform Act of 1995 and applicable Canadian securities laws. Forward looking
statements contained in this release relate to Toshiba as well as the Company's leadership in the Video
Eyewear, VR and AR display industry. They are generally identified by words such as "believes," "may,"
"expects," "anticipates," "should" and similar expressions Readers should not place undue reliance on such
forward-looking statements, Which are based upon the Company's beliefs and assumptions as of the date of
this release. The Company's actual results could differ materially due to risk factors and other items
described in more detail in the "Risk Factors" section of the Company's Annual Reports and MD&A filed with
the United States Securities and Exchange Commission and applicable Canadian securities regulators [copies
of which may be obtained at www.sedar.com or www.sec.gov). Subsequent events and developments may
cause these forward-looking statements to change. The Company specifically disclaims any obligation or
intention to update or revise these forward-looking statements as a result of changed events or
circumstances that occur after the date of this release, except as required by applicable law.

Media and Investor Relations Contact:

Matt Margolis, Director of Corporate Communications and Investor Relations, Vuzix Corporation
matt_margolis@vuzix.com Tel: (585) 359-5952

Andrew Haag, Managing Partner, IRTH Communications
vuzi@irthcommunications.com Tel: (866) 976-4784

Vuzix Corporation, 25 Hendrix Road, Suite A, West Henrietta, NY 145 86 USA,
lnvestor Information - lR@vuzix.com Www.vuzix.com

For further sales, and product information, please visit:

North America:
http:/jwww.vuzix.com/contact/

Europe/UK:
https://www.vuzix.eu/contact/

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 8 of 15

VUZ|X Press Release

\/ i c t h t

Asia:
http://www.vuzix.jp/contact.html

 

4/19/2019 CaSe 1: 19-CWQQMNE§B//ADG@H§EBBFM@&E¢@39?E/ilecd 1041)22¥011933<%@%29_81{115

S-K l tv488420_8k.htm FORM 8-K

 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549
FORM 8-K
CURRENT REPORT

PURSUANT TO SECTION 13 OR 15(D) OF THE
SECURITIES EXCHANGE ACT OF 1934

Date of Report (Date of earliest event reported) March 12, 2018

VUZIX CORPORATION

(Exact name of registrant as specified in its charter)

Delaware
(State or Other Jurisdiction of Incorporation)

001 -35955 XX-XXXXXXX
(Commission File Number) (IRS Employer Identification No.)

25 Hendrix Road, Suite A, West Henrietta, New York 14586
(Address of principal executive offices)(Zipcode)

(585) 359-5900
(Registrant’s Telephone Number, Including Area Code)

Copies to:
Gregory Sichenzia, Esq.
J eff Cahlon, Esq.

Sichenzia Ross Ference Kesner LLP
1185 Avenue of the Americas, 37th Floor
New York, New York 10036
Phone: (212) 930-9700
Fax: (212) 930-9725

Not Applicable
(Former Name or Former Address, if Changed Since Last Repolt)

Check the appropriate box below if the Form S-K filing is intended to simultaneously satisfy the filing obligation of the registrant
under any of the following provisions:

[l Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)
Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240. l4a-12)
Pre-commencement communications pursuant to Rule l4d-2(b) under the Exchange Act ( 17 CFR 240.14d-2(b))

l:|[l[:l

Pre-cornrnencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. l3e-4(c))

lndicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933
(§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter).

Emerging growth company l:l

httpS://WWW.Sec.gov/Archlves/edgar/data/‘l463972/000114420418014330/tv488420_8k.htm 1/4

4/19/2019 C<'J\S€ 11 19'CVTQQ§)$QWI§UR§v/PQQCA§BH§JWB§ST&SQHM10142!8421§191335?@@®4§@8%115

lf an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for
complying with any new or revised financial accounting standards provided pursuant to Section l3(a) of the Exchange Act. l:l

 

 

 

https://www.sec.gov/Archives/edgar/dataH463972/000114420418014330/tv488420_8k.htm 2/4

4/19/2019 CaSe 1: 19-CV+Q&6$9WI§UR§>v/AR&€MHU@NM35¢&39HM1Mi@¢£éi:§ma§law¢iiola®fulb

ltem 8.01 Other Events.

On March 12, 2018, Vuzix Corporation (“Company”) issued a press release announcing that it had placed into volume production the
AR smart glasses that it had developed over the past year with Toshiba Client Solutions Co. Ltd. (“TCS”), pursuant to a development
agreement the Company announced in February 2017. The Company has received its first purchase order totaling $1,068,000 pursuant
to its supply agreement with Toshiba Information Equipment (Hangzhou) Co., Ltd. (“Toshiba”), an affiliate of TCS. The product will
be built and delivered by the Company pursuant to the supply agreement, This was the first order under the 3-year supply agreement
under Which the Company agreed to sell the developed product exclusively to Toshiba for a period of up to 12 months, subject to
Toshiba’s submitting a minimum of $5,000,000 of purchase orders. A copy of the press release is filed as Exhibit 99.1 hereto.

ltem 9.01 Financial Statements and Exhibits.
(d) Exhibits.

Exhibit No. Description

99.1 Press Release

https://www.sec.gov/Archives/edgar/data/1463972/000114420418014330/tv488420_8k.htm 3/4

4/19/2019 ` CaSe 1: 19-CV+QE§§&QMB§>v/MC&M§M§ST$MQFJ}M1UéB£kb@iaaEl@@@¢iic£_wat£l¢B

SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on
its behalf by the undersigned hereunto duly authorized

Date: March 13, 2018 VUZIX CORPORATION

By: /s/ Grant Russell
Grant Russell
Chief Financial Officer

 

 

httpS://Www.sec.gov/Archives/edgar/data/1463972/000114420418014330/tv488420_8k.htm 4/4

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 13 of 15

l\/larch 11, 2019

\/'lev\.r the Future"“;'

Vuzix Announces Fol|ow-on OEM
Enterprise Smart G|asses Order

ROCHESTER, N.Y., l\/larch 11, 2019 /PRNeWsWire/-- Vuzix® Corporation (NASDAQ:
VUZ|), ("Vuzix" or, the "Company"), a leading supplier of Smart Glasses and Augmented
Reality (AR) technology and products, is pleased to announce that the Company has
received a follow-on OEl\/l purchase order. This order is for approximately $1 million in
l\/lSOOC smart glasses The follow-on smart glasses order falls under the 3-year supply
agreement between the Company and its existing OEl\/l partner.

 

"We are excited to see this relationship move forward and develop as originally expected,"
said Paul Travers, President and Chief Executive Officer at Vuzix. "The enterprise smart
glasses market continues to move towards large scale adoption as smart glasses become
a mainstream device helping to increase employee productivity. The global smart glasses
market is expected to grow by 43% annually through 2022 (Research and l\/larkets),
reaching about 520 billion (ReportLinker), and this order represents one of what We expect
to be many more proof points seen over the balance of this year."

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Glasses and Augmented Reality (AR) technologies
and products for the consumer and enterprise markets. The Company's products include
personal display and wearable computing devices that offer users a portable high-quality
viewing experience, provide solutions for mobility, wearable displays and augmented
reality. Vuzix holds 144 patents and patents pending and numerous lP licenses in the

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 14 of 15

Video Eyewear field. The Company has won Consumer Electronics Show (or CES)
awards for innovation for the years 2005 to 2019 and several Wireless technology
innovation awards among others Founded in 1997, Vuzix is a public company (NASDAQ:
VUZ|) with offices in Rochester, NY, Oxford, UK, Barcelona, Spain and Tokyo, Japan. For
more information, visit Vuzix website. Twitter and Facebook pages.

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forvvard-|ooking statements" Within
the meaning of the Securities Litlgation Reform Act of 1995 and applicable Canadian
securities iaws. Forward looking statements contained in this release relate to our
business relationship with our OEl\/l partner, future business and overall smart glasses
market opportunities, and among other things the Company's leadership in the Smart
Glasses and AR display industry. They are generally identified by words such as
"believes," "may," "expects," "anticipates," "should" and similar expressions Readers
should not place undue reliance on such forward-looking statements, which are based
upon the Company's beliefs and assumptions as of the date of this release. The
Company's actual results could differ materially due to risk factors and other items
described in more detail in the "Risk Factors" section of the Company's Annual Reports
and l\/lD&A filed with the United States Securities and Exchange Commisslon and
applicable Canadian securities regulators (copies of Which may be obtained at
Www.sedar.com or \/va.sec.qov). Subsequent events and developments may cause
these forward-looking statements to change. The Company specifically disclaims any
obligation or intention to update or revise these forward-looking statements as a result of
changed events or circumstances that occur after the date of this release, except as
required by applicable law.

Media and investor Relations Contact:
Ed l\/chregor, Director of investor Relations, Vuzix Corporation
ed mcoreqor@vuzix.com Tel: (585) 359-5985

Vuzix Corporation, 25 Hendrix Road, Suite A, West Henrietta, NY 14586 USA,
investor information - lR@vuzix.com Www.vuzix.com

Case 1:19-cv-00689-NRB Document 35-9 Filed 04/22/19 Page 15 of 15

VUZIX®

11 View original content to download multimediahtto://www.ornewswire.com/news-
releases/vuzix-announces-foliow-on-oem-enterprise-smart-o|asses-order-300810129.html

SOURCE Vuzix Corporation

